DETAILED ACTION 	Acknowledgment is made of applicant’s preliminary amendment filed 4/30/20.
                                          Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                            Specification
2. 	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  	The abstract of the disclosure is objected to because of the legal phraseology term “means” on lines 2 and 7.
                                      Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.  	Claims 1 – 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2016/0018284 – See IDS dated 4/30/20, hereinafter Lee).
 	Regarding claim 1, Lee discloses an apparatus comprising defining a center of gravity line for a test specimen B for a longitudinal axis, which extends through an elastic center of gravity of at least one disk perpendicularly to the longitudinal axis and into which the test specimen is capable of being divided, clamping the test specimen at a first clamping point and a second clamping point using a first clamping device 300 and a second clamping device 300, and applying a force in a direction of a respective other of the first clamping point or the second clamping point, so that a line of action of the force applied extends substantially parallel to a connecting line between the first clamping point and the second clamping point, wherein by providing at least one of an additional material on the test specimen, the center of gravity line of the test specimen is converted into a modified center of gravity line, and the modified center of gravity line is directed through the test specimen and the additional material (See Figs. 6, 7 and 15, See Pg. 4, Paras. 0082 – 0092).
 	Regarding claim 2, the center of gravity line is converted into the modified center of gravity line by mounting the additional material, the modified center of gravity line being selected so as to coincide with the line of action of the force applied at the respective other of the first clamping point or the second clamping point (See Figs. 6 and 7).  
 	Regarding claim 3, the first clamping device and the second clamping devices  clamp the test specimen to prevent torsion or bending of the test specimen during the test process (See Fig. 7). 	Regarding claim 6, the additional material W is arranged on at least one side of the test specimen B (See Fig. 7).
 Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the  	claimed invention is not identically disclosed as set forth in section 102, if the  	differences between the claimed invention and the prior art are such that the  	claimed invention as a whole would have been obvious before the effective  	filing date of the claimed invention to a person having ordinary skill in the art  	to which the claimed invention pertains. Patentability shall not be negated by  	the manner in which the invention was made.

8. 	Claims 4, 5, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wolfgang et al. (2749862 – See IDS dated 4/30/20, hereinafter Wolfgang).
 	Regarding claim 4, Lee discloses an apparatus comprising defining a center of gravity line for a test specimen B for a longitudinal axis, which extends through an elastic center of gravity of at least one disk perpendicularly to the longitudinal axis and into which the test specimen is capable of being divided, clamping the test specimen at a first clamping point and a second clamping point using a first clamping device 300 and a second clamping device 300, and applying a force in a direction of a respective other of the first clamping point or the second clamping point, so that a line of action of the force applied extends substantially parallel to a connecting line between the first clamping point and the second clamping point, wherein by providing at least one of an additional material on the test specimen, the center of gravity line of the test specimen is converted into a modified center of gravity line, and the modified center of gravity line is directed through the test specimen and the additional material  (See Figs. 6, 7 and 15, See Pg. 4, Paras. 0082 – 0092).
 	Lee fails to disclose that at least one of the first clamping point or the second clamping point has an eccentricity with respect to the modified center of gravity line.
 	However, Wolfgang discloses an apparatus comprising a test specimen 2 whose position is varied by tilting such that clamp points at clamps 5 have eccentricity with respect to a center of a gravity line (See Pg. 2, lines 27 – 32).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lee according to the teachings of Wolfgang for the purpose of, advantageously providing an improved apparatus since this type of device enables testing without performing real test drives such that simulated test drives within a hall can be carried out in which an infrastructure for testing implements can be kept locally (See Wolfgang, Pg. 2, lines 4 – 8). 	Regarding claim 5, Lee fails to disclose that the test specimen is clamped in a tilted manner so that at least one of the first clamping point or the second clamping point has a predefined eccentricity with respect to the modified center of gravity line.
 	However, Wolfgang discloses an apparatus comprising a test specimen 2 whose position is varied by tilting such that clamp points at clamps 5 have eccentricity with respect to a center of a gravity line (See Pg. 2, lines 27 – 32).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lee according to the teachings of Wolfgang for the purpose of, advantageously providing an improved apparatus since this type of device enables testing without performing real test drives such that simulated test drives within a hall can be carried out in which an infrastructure for testing implements can be kept locally (See Wolfgang, Pg. 2, lines 4 – 8). 	 Regarding claim 7, Lee discloses an apparatus comprising defining a center of gravity line for the test specimen B for a longitudinal axis, which extends through an elastic center of gravity of a disk situated perpendicularly to the longitudinal axis and into which the test specimen is capable of being divided, clamping the test specimen at a first clamping point and a second clamping point using a first clamping device 300 and a second clamping device 300, and applying a force in a direction of a respective other of the first clamping point or the second clamping point, so that a line of action of the force applied extends substantially parallel to a connecting line between the first clamping point and the second clamping point (See Figs. 6, 7 and 15, See Pg. 4, Paras. 0082 – 0092).	Lee fails to disclose that a position of the test specimen is varied by tilting such that the first clamping point and the second clamping point have a predefined eccentricity with respect to the center of gravity line.  	However, Wolfgang discloses an apparatus comprising a test specimen 2 whose position is varied by tilting such that clamp points at clamps 5 have eccentricity with respect to a center of a gravity line (See Pg. 2, lines 27 – 32).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lee according to the teachings of Wolfgang for the purpose of, advantageously providing an improved apparatus since this type of device enables testing without performing real test drives such that simulated test drives within a hall can be carried out in which an infrastructure for testing implements can be kept locally (See Wolfgang, Pg. 2, lines 4 – 8). 	Regarding claim 9, in Lee, the force is applied at a predefined point (See Pg. 5, Para. 0098). 	Regarding claim 11, in Lee, the test specimen B is a wind turbine rotor blade (See Fig. 6).9. 	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Wolfgang, as applied to claim 7 above, and further in view of Tomitani et al. (2014041739 – See IDS dated 4/30/20, hereinafter Tomitani).
  	Regarding claim 8, Lee and Wolfgang fail to disclose that the test specimen is clamped such that at least one of the first clamping device or the second clamping devices includes at least one of an I-beam, a ball joint, or a universal joint that allows for torsion or bending of the test specimen during the test process is made possible.  
  	However, Tomitani disclose an apparatus comprising attachment members 5 (See Fig. 1) that are joint members (See Pg. 2, lines 17 – 19).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lee and Wolfgang according to the teachings of Tomitani for the purpose of, advantageously providing an improved structure since this type of device enables construction adjustment at the test site of a forced vibration test to be performed very easily and simplifies labor (See Tomitani, Pg. 2, lines 1 – 9).
 	Regarding claim 10, in Lee, the first clamping device and the second clamping device are deflected during the method by no more than 30 degrees (See Figs. 7, 8 and 15).   	
10. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Wolfgang, as applied to claim 7 above, and further in view of Wubblemann (2015/0028608). 	Regarding claim 12, Lee and Wolfgang fail to disclose that the test specimen  has a length in a direction along the applied force between 1 cm and 15 m.   	However, Wubbleman discloses a method and apparatus comprising rotor blades 22 having a length between 1cm and 15cm (See Pg. 4, Para. 0062). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lee and Wolfgang according to the teachings of Wubbleman for the purpose of, advantageously providing an improved blade holding device since this type of device provides simple, safe and accurate handling of wind turbine blades (See Wubbleman, Pg. 2, Para. 0034).11.  	Claims 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee  in view of Tomitani. 	Regarding claim 13, Lee discloses an apparatus comprising defining a center of gravity line for a test specimen B for a longitudinal axis, which extends through an elastic center of gravity of at least one disk perpendicularly to the longitudinal axis and into which the test specimen is capable of being divided, clamping the test specimen at a first clamping point and a second clamping point using a first clamping device 300 and a second clamping device 300, and applying a force in a direction of a respective other of the first clamping point or the second clamping point, so that a line of action of the force applied extends substantially parallel to a connecting line between the first clamping point and the second clamping point, wherein by providing at least one of an additional material on the test specimen, the center of gravity line of the test specimen is converted into a modified center of gravity line, and the modified center of gravity line is directed through the test specimen and the additional material (See Figs. 6, 7 and 15, See Pg. 4, Paras. 0082 – 0092). 	Lee fails to disclose that a plurality of springs are arranged in series on at least one side of the test specimen.   	However, Tomitani discloses an apparatus comprising springs 6 which are located on a side of a test specimen 4 (See Fig. 1, See Pg. 2, lines 20 – 27).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lee according to the teachings of Tomitani for the purpose of, advantageously providing an improved structure since this type of device enables construction adjustment at the test site of a forced vibration test to be performed very easily and simplifies labor (See Tomitani, Pg. 2, lines 1 – 9).
 	Regarding claim 14, Lee fails to disclose that each spring of the plurality of springs have a single spring constant.   	However, in Tomitani, each spring of the plurality of springs have a single spring constant (See Fig. 1).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lee according to the teachings of Tomitani for the purpose of, advantageously providing an improvedstructure since this type of device enables construction adjustment at the test site of a forced vibration test to be performed very easily and simplifies labor (See Tomitani, Pg. 2, lines 1 – 9). 	Regarding claim 15, Lee fails to disclose that each spring of the plurality of springs have different spring constants.  
 	However, in Tomitani, each spring of the plurality of springs have a different spring constant (See Fig. 1).   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lee according to the teachings of Tomitani for the purpose of, advantageously providing an improved structure since this type of device enables construction adjustment at the test site of a forced vibration test to be performed very easily and simplifies labor (See Tomitani, Pg. 2, lines 1 – 9).                                                        Conclusion
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Van Wittenberghe et al. (2016/0061688) disclose fatigue testing of a test specimen. 	Brettner et al. (DE102009047364) disclose a system for testing the fatigue strength of a specimen.
 	Rosemeier et al. (WO2019086636) disclose a device for structure testing.
 	Hori et al. (JP2015166108) disclose a joining method.
 	Reck (FR2894670) discloses a clamping device for flat test in anisotropic material.
 	Court et al. (CN102124315) disclose a specimen loading apparatus and method.
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        8/25/22